DETAILED ACTION

Claims 1-20 are presented for examination.
Claims 1-2, 9, 11, and 19 have been amended.
Interview conducted 03 February 2021 (interview summary mailed 02/09/2021).
This office action is in response to the request for continued examination submitted on 04-FEB-2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.

Response to Arguments - 35 USC § 103
As discussed in the interview conducted 03 February 2021 (interview summary mailed 02/09/2021), agreement was reached the amendment filed on 02/04/2021 would overcome all outstanding prior rejections. Therefore, the rejection has been withdrawn.  

Wighton, United States Patent 9,987,800 B2 (hereinafter ‘Wighton-800’) in view of
Ciccolo et al., EUROPEAN PATENT APPLICATION 0 655 317 A1 (hereinafter ‘Ciccolo’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Wighton, United States Patent 9,987,800 B2 (hereinafter ‘Wighton-800’) in view of
Ciccolo et al., EUROPEAN PATENT APPLICATION 0 655 317 A1 (hereinafter ‘Ciccolo’).

Regarding Claim 1: A method of generating auxiliary structure points for a 3D model, the 3D model defined as a series of layers for printing layer by layer, the method comprising:
Wighton-800 teaches selecting a layer in the series of layers for consideration; (Col 5 lines 38-51 Wighton-800 teaches selecting intervals of N layers from the intermediate stages, i.e. series of layers “…For example, some embodiments of the invention may use a resolution sufficient to simulate every stage of the fabrication process, or may choose to simulate the fabrication process at periodic intervals, such as upon every formation of N layers or prior to the formation of loop-closing structures, such as the keystone in an arch. Points during fabrication at which an intermediate form is identified are referred to herein as "steps." In some embodiments, a step size ( e.g., measured in time, height, number of layers, etc.) may be increased or decreased based on user input and/or based on acceptable error tolerances. In some embodiments, a user may manually select one or more stages of fabrication for which intermediate stages are determined…”)
Wighton-800 teaches calculating forces acting in the layer, the forces due to adhesive forces between the layer and a curing platform based on the printing layer by (Col 5 lines 50-60 Wighton-800 teaches evaluating forces with tolerances on regions, such as between the object and build platform, i.e. correspond layer on the curing platform where a threshold is maintained to ensure strength of bond, i.e. adhesive forces “…Particular regions of an object may have higher ( or lower) importance to a user than other regions, and consequently an evaluation of the forces applied to such a region might utilize narrower (or wider) tolerances. For example, a region at the interface of the object and a build platform may have structural importance (e.g., so the object successfully adheres to the build platform during fabrication) and one or more specific thresholds may be set for such regions, so as to, for example, ensure the strength of the bond between the object and the build platform…”)
Wighton-800 teaches comparing a momentum caused by the forces acting in the layer to a momentum caused by a holding force of auxiliary structure points (Col 4 lines 10-24 Wighton-800 teaches determining the influence of the fabrication, i.e. momentum acting on the layers, where such forces are dynamic and separational “…Irrespective of how the intermediate form is provided to the simulation (i.e., either in a full representation or a simplified representation), the intermediate form may be simulated based on any number of influences expected to be applied to the intermediate form at the time of its fabrication. Simulated influences may include any number of "passive" factors, such as gravitational forces, forces caused by material shrinkage or expansion, and/or may include any number of "active" factors, such as forces exerted against the intermediate form as part of the fabrication process, including fluid dynamic forces or separational forces. Other relevant forces may result from dynamic behaviors of the intermediate form of the part, such as resonance or reactions from prior stages of fabrication continuing into the stage at which the intermediate form is produced…”
Further Col 4 lines 33-45 Wighton-800 teaches the support structure, i.e. auxiliary structure, is evaluated during fabrication, i.e. momentum “…According to some embodiments, a support structure may be generated, or an existing support structure adapted, for an object based on a result of a simulation of an intermediate form of the object. As discussed above, one or more aspects of the fabrication process of an object may be adapted based on simulation(s) of one or more intermediate forms of the object. In some embodiments, a result of such simulation(s) is used, at least in part, to produce a support structure for the object that is expected to provide suitable mechanical support to the object during fabrication. According to some embodiments, a support structure previously determined may be modified based on a result of simulation(s) of one or more intermediate forms of an object…”)
Wighton-800 teaches when the momentum caused by the holding force is less than the momentum caused by the forces acting in the layer, thus preventing a failure in separating the corresponding layer from the curing platform. (Col 11 lines 64-67 – Col 12 lines 1-15 Wighton-800 teaches if deflection subjected to a pulling and sliding force, i.e. forces acting in the layer, exceeds a tolerance value, corrective action is required, such as addition of a support layer to prevent failure “…In the example shown in FIG. 6B, a simulation determines a predicted deflection 636 of a temporary characteristic node 634 based on deformation of the beam 628 when subjected to a pulling force 630 and a sliding force 632 during fabrication. The amount of deflection 636 may, in some case, exceed a tolerance value and as a result may demand corrective action. An example of such corrective action is provided in FIG. 7 A. In particular, a support structure 717 in the form of a thin column or pillar is added to the model of the object 700. Along with the addition of the support structure, the characteristic node structure is modified to account for the addition of the support structure. In particular, a connection 718 representing the support pillar 717 may be added to the characteristic node structure. As shown, this connection begins at a characteristic node 720 on the build platform and ends at a characteristic node 716 located on the surface of the object 700 where the support pillar intersects the object…”)

Wighton-800 does not appear to explicitly disclose
already present on an already sliced part of the 3D model, the already sliced part of the 3D model corresponding to a part of the 3D model including one or more layers prior to the layer in the series of layers in order of build; and
adding an additional auxiliary structure point on the already sliced part of the 3D model, 

However, Ciccolo teaches already present on an already sliced part of the 3D model, (Col 1 lines 10-13 Ciccolo teaches the three-dimensional model “…Rapid prototyping systems can provide a capability for building three-dimensional objects or parts directly from computer aided design (CAD) models…”)
Ciccolo teaches the already sliced part of the 3D model corresponding to a part of the 3D model including one or more layers prior to the layer in the series of layers in order of build; and (Col 5 line 5-8 and 20-22 Ciccolo teaches the first step is to slice the 3D model before proceeding “…Input: P, a 3-D CAD model representing the part to be produced. … 1. Determine an underside of the part, as de- fined above. 2. Construct a vertical slicing plane…”)
Ciccolo teaches adding an additional auxiliary structure point on the already sliced part of the 3D model, (Continuing Col 5 lines 25-35 Ciccolo teaches to finish slicing in step 3 the plane of the model and then to perform slicing for the supports for the part. Further Col 5 lines 57-58 Ciccolo teaches to add a slice of an additional support to the model as a whole “… Add this support slice S to a collection of support Slices S for the whole part…”)
Wighton-800 and Ciccolo are analogous art because they are from the same field of endeavor, 3D printing using stereolithographic 3D printing with added supports.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the comparing a momentum caused by the forces acting in the layer to a momentum caused by a holding force of auxiliary structure points as disclosed by Wighton-800 by already adding an additional auxiliary structure point on the already sliced part of the 3D model as disclosed by Ciccolo.
One of ordinary skill in the art would have been motivated to make this modification in order to allow the sterolithography 3D printing to be able to adjust the supports during design and construction allowing for rapid production as discussed in Col 2 lines 30-43 of Ciccolo “…The novel method, as defined, can realize significant advantages. At one and the same time, the method can accommodate forces acting during part construction, e.g., gravitational, tensile, and 35 provide appropriate scaffolding support, while reducing adhesion between part and support structure, so that a part can be separated from the support structure with a minimal effort, and with negligible impairment of a part, including its fine 40 features. The novel method, moreover, is suitable for employment with any rapid prototyping technology that requires an attendant scaffolding capability…”

Regarding Claim 2:  Wighton-800 and Ciccolo teaches The method of Claim 1, wherein adding the additional auxiliary structure point comprises:
Wighton-800 teaches calculating a plurality of areas on the already sliced part of the 3D model suitable for placement of the additional auxiliary structure point; and (Col 12 lines 16-26 Wighton-800 teaches using temporary characteristic nodes, i.e. calculating a plurality of areas and to place potential alternate or additional support structures, i.e. additional auxiliary structure point “…The original temporary characteristic node 724 may be converted into a support structure node 712. Support structure nodes 712 may, in some embodiments, represent portions of the model to be treated differently than portions of the model represented by temporary characteristic nodes. As one example, certain embodiments may use support structure node designations to replace support structure with alternate support structure, rather create additional support structure, should later simulations suggest inadequacy in support structure. In other respects, support structure nodes may be treated the same as temporary characteristic nodes…”)
Wighton-800 teaches selecting one of the calculated plurality of areas for placement of the additional auxiliary structure point. (Continuing Col 12 lines 27-33 Wighton-800 teaches using the temporary characteristic node is made a permanent support structure node, i.e. selecting one of the calculated “…As shown in the example of FIG. 7A, support structure node 712 formed from the temporary characteristic node 724 lies within the object, away from the surface location where the support pillar 717 intersects the part. Accordingly, an additional connection 714 may be added to account for the force transfer between the support pillar and object that occurs in the actual intermediate form…”)

Regarding Claim 3: Wighton-800 and Ciccolo teaches The method of Claim 2, further comprising 
Wighton-800 teaches calculating dimensions of an auxiliary structure related to the additional auxiliary structure point. (Col 8 lines 16-30 Wighton-800 teaches determining the size of the support structure, i.e. calculating dimensions “…For example, a region of an intermediate form for which a tolerance is exceeded by a small amount may be adapted to be supported by a comparatively thin or minimal support structure capable of adding a smaller amount of structural stability, such as thin rods or "pillars" extending from the build platform. In contrast, a regions for which a tolerance is exceeded by a more substantial amount may be supported by a comparatively thick or compound support structure capable of adding more substantial amounts of structure stability, such as thicker support pillars, trussed support structures, or other geometries such as supporting walls…”)

Regarding Claim 4: Wighton-800 and Ciccolo teaches The method of Claim 3, 
Wighton-800 teaches wherein the calculated dimension is associated with the momentum caused by the forces acting in the layer. (Col 4 lines 25-32 Wighton-800 teaches when forces exceed tolerances, fabrication process may be adapted, i.e. calculated dimensions associated with forces “…Once a simulation of an intermediate form has been performed, some measure of forces expected to be applied to the intermediate form at the time of its production may be determined. According to some embodiments, determined forces, and/or displacements resulting from said forces, may be compared with previously determined tolerances. Where the forces and/or displacements exceed a tolerance, some aspect of the fabrication process may be adapted as a result…”)

Regarding Claim 5: Wighton-800 and Ciccolo teaches The method of Claim 1, further comprising: 
Wighton-800 teaches calculating the momentum caused by forces acting in the layer; and (Col 5 lines 59-67 – Col 6 lines 1-6 Wighton-800 teaches determining the forces applied during fabrication on the intermediate form, i.e. layer “…In act 104, the intermediate form(s) 103 that were identified in act 102 are simulated. A simulation of a particular intermediate form may evaluate any number of forces expected to be applied to the intermediate form during a period of fabrication. The specified period may be a time period ( e.g., the minute after the intermediate form is produced, a five minute period centered around the production of the intermediate form, etc.) or may be a process period ( e.g., during production of the ten layers subsequent to production of the intermediate form, from production of the intermediate form to production of another identified intermediate form, etc.). Each simulation may use the same or different periods for evaluating forces for a respective intermediate form as other simulations that are performed in act 104…”)
Wighton-800 teaches calculating the momentum caused by the holding force of auxiliary structure points already present on the already sliced part of the 3D model. (Col 12 lines 50-56 Wighton-800 teaches the support structure is modified for specific portions of the object for stability “…Thus, support structure may be added to portions of an object that may benefit from support structure with both specificity and accuracy by targeting specific portions of the object predicted to have stability during fabrication below an acceptable level. It will be appreciated that a support structure may be modified to adjust a level of support it provides via much the same process described above…”)

Regarding Claim 6: Wighton-800 and Ciccolo teaches The method of Claim 5, further comprising 
Wighton-800 teaches determining a center of gravity of the already sliced part of the 3D model, wherein the momentum caused by the holding force comprises the momentum at the center of gravity of the already sliced part of the 3D model. (Col 3 lines 42-52 Wighton-800 teaches determining the effects of gravitational forces on for fabrication “…The intermediate form may be simulated based on the expected fabrication process, which may include the effects of mechanical, environmental and/or gravitational forces expected to be applied to the intermediate form during fabrication. To the extent that a simulation predicts undesirable effects to an intermediate form, corrective measures may be taken to adapt the fabrication process to reduce or eliminate these effects. Any number of intermediate forms may be determined and analyzed in this manner, both before and/or during fabrication of an associated object…”)

Regarding Claim 7: Wighton-800 and Ciccolo teaches The method of Claim 6, wherein the momentum at the center of gravity comprises 
Wighton-800 teaches the momentum in an X plane, a Y plane, and a Z plane. (Col 9 lines 48-56 Wighton-800 teaches the x-y plane and the layers are in the z plane “…An intermediate form may be identified at each stage, which in the example of FIG. 4A, means that an intermediate form is determined at each of the stages shown by dashed lines in the x-y plane. For example, if the stages are separated by ten layers of formed material, and each stage is evenly spaced in layers as in the example of FIG. 4A, the first intermediate form represents the first ten layers, the second intermediate form represents the first twenty layers, etc…”)

Regarding Claim 8: Wighton-800 and Ciccolo teaches The method of Claim 1, further comprising 
Wighton-800 teaches selecting a new layer for consideration when the momentum caused by the holding force is more than the momentum caused by the forces acting in the layer. (Col 11 lines 34-51 Wighton-800 teaches having a threshold along the z-axis, i.e. more than, and applying attributes between the layers of the z-axis “…The temporary characteristic node structure 600 may be derived via the following process. First, the progress of the fabrication process along the z-axis (602) may be determined based on the step between stages and set as a threshold value along the z-axis (e.g., the height along the z-axis of step 626). An intermediate representation of the object may then be prepared by copying the characteristic nodes and associated connections for all characteristic nodes with z-axis coordinates less than the z threshold. To the extent that any connections exist between nodes with z-axis coordinates less than the z threshold and nodes with z-axis coordinates greater than the z threshold, a temporary node (such as node 624) may be added along the line of the connection at the plane of the z threshold. The attributes of such a temporary connection may be the same as the attributes of the original connection or may be constructed through interpolation or another approximation technique…”)

Regarding Claim 9: Wighton-800 and Ciccolo teaches The method of Claim 1, further comprising 
Wighton-800 teaches repeating the calculating and comparing after adding the additional auxiliary structure point. (Col 12 lines 56-62 Wighton-800 teaches reevaluation, i.e. repeating of the support structures when modified“…In addition, reevaluation of support structures by performing an additional simulation step on a modified intermediate form of the part provides numerous advantages, including allowing for more conservative initial support generation, more complex support structure geometries, and increased fabrication reliability…”)

Regarding Claim 10: Wighton-800 and Ciccolo teaches The method of Claim 9, 
Wighton-800 teaches wherein the repeating the calculating and comparing is based on the 3D model as modified by the additional auxiliary structure point. (Fig. 8 and Col 14 lines 38-43 Wighton-800 teaches repeating elements of 832, 834, and 836, ensuring the desired tolerance is found, i.e. calculating and comparing “…Where the simulation is within desired tolerances, at act 838, any subsequent steps in the object are similarly analyzed by repeating acts 832, 834 and 836. Where the simulation is not within desired tolerances, a correction may be applied in act 840 and the representation of the object determined in act 828 updated in act 842…”)

Regarding Claim 11 (substantially similar to Claim 1): A computing device configured to perform a method of generating auxiliary structure points for a 3D model, the 3D model defined as a series of layers for printing layer by layer, the computing device comprising: 
Wighton-800 teaches a memory; and a processor coupled to the memory, the processor being configured to: (Col 16 lines 62-64 Wighton-800 “…Components of computer 910 may include, but are not limited to, a processing unit 920, a system memory 930…”)
Wighton-800 teaches select a layer in the series of layers for consideration; (Col 5 lines 38-51 Wighton-800 teaches selecting intervals of N layers from the intermediate stages, i.e. series of layers “…For example, some embodiments of the invention may use a resolution sufficient to simulate every stage of the fabrication process, or may choose to simulate the fabrication process at periodic intervals, such as upon every formation of N layers or prior to the formation of loop-closing structures, such as the keystone in an arch. Points during fabrication at which an intermediate form is identified are referred to herein as "steps." In some embodiments, a step size ( e.g., measured in time, height, number of layers, etc.) may be increased or decreased based on user input and/or based on acceptable error tolerances. In some embodiments, a user may manually select one or more stages of fabrication for which intermediate stages are determined…”)
Wighton-800 teaches calculate forces acting in the layer, the forces due to adhesive forces between the layer and a curing platform based on the printing layer by layer comprising, for each layer, printing the corresponding layer on the curing platform and then separating the corresponding layer from the curing platform; (Col 5 lines 50-60 Wighton-800 teaches evaluating forces with tolerances on regions, such as between the object and build platform, i.e. correspond layer on the curing platform where a threshold is maintained to ensure strength of bond, i.e. adhesive forces “…Particular regions of an object may have higher ( or lower) importance to a user than other regions, and consequently an evaluation of the forces applied to such a region might utilize narrower (or wider) tolerances. For example, a region at the interface of the object and a build platform may have structural importance (e.g., so the object successfully adheres to the build platform during fabrication) and one or more specific thresholds may be set for such regions, so as to, for example, ensure the strength of the bond between the object and the build platform…”)
Wighton-800 teaches compare a momentum caused by the forces acting in the layer to a momentum caused by a holding force of auxiliary structure points (Col 4 lines 10-24 Wighton-800 teaches determining the influence of the fabrication, i.e. momentum acting on the layers, where such forces are dynamic and separational “…Irrespective of how the intermediate form is provided to the simulation (i.e., either in a full representation or a simplified representation), the intermediate form may be simulated based on any number of influences expected to be applied to the intermediate form at the time of its fabrication. Simulated influences may include any number of "passive" factors, such as gravitational forces, forces caused by material shrinkage or expansion, and/or may include any number of "active" factors, such as forces exerted against the intermediate form as part of the fabrication process, including fluid dynamic forces or separational forces. Other relevant forces may result from dynamic behaviors of the intermediate form of the part, such as resonance or reactions from prior stages of fabrication continuing into the stage at which the intermediate form is produced…”
Further Col 4 lines 33-45 Wighton-800 teaches the support structure, i.e. auxiliary structure, is evaluated during fabrication, i.e. momentum “…According to some embodiments, a support structure may be generated, or an existing support structure adapted, for an object based on a result of a simulation of an intermediate form of the object. As discussed above, one or more aspects of the fabrication process of an object may be adapted based on simulation(s) of one or more intermediate forms of the object. In some embodiments, a result of such simulation(s) is used, at least in part, to produce a support structure for the object that is expected to provide suitable mechanical support to the object during fabrication. According to some embodiments, a support structure previously determined may be modified based on a result of simulation(s) of one or more intermediate forms of an object…”)
Wighton-800 teaches when the momentum caused by the holding force is less than the momentum caused by the forces acting in the layer, thus preventing a failure in separating the corresponding layer from the curing platform. (Col 11 lines 64-67 – Col 12 lines 1-15 Wighton-800 teaches if deflection subjected to a pulling and sliding force, i.e. forces acting in the layer, exceeds a tolerance value, corrective action is required, such as addition of a support layer to prevent failure “…In the example shown in FIG. 6B, a simulation determines a predicted deflection 636 of a temporary characteristic node 634 based on deformation of the beam 628 when subjected to a pulling force 630 and a sliding force 632 during fabrication. The amount of deflection 636 may, in some case, exceed a tolerance value and as a result may demand corrective action. An example of such corrective action is provided in FIG. 7 A. In particular, a support structure 717 in the form of a thin column or pillar is added to the model of the object 700. Along with the addition of the support structure, the characteristic node structure is modified to account for the addition of the support structure. In particular, a connection 718 representing the support pillar 717 may be added to the characteristic node structure. As shown, this connection begins at a characteristic node 720 on the build platform and ends at a characteristic node 716 located on the surface of the object 700 where the support pillar intersects the object…”)

Wighton-800 does not appear to explicitly disclose

add an additional auxiliary structure point on the already sliced part of the 3D model, 

However, Ciccolo teaches already present on an already sliced part of the 3D model, (Col 1 lines 10-13 Ciccolo teaches the three-dimensional model “…Rapid prototyping systems can provide a capability for building three-dimensional objects or parts directly from computer aided design (CAD) models…”)
Ciccolo teaches the already sliced part of the 3D model corresponding to a part of the 3D model including one or more layers prior to the layer in the series of layers in order of build; and (Col 5 line 5-8 and 20-22 Ciccolo teaches the first step is to slice the 3D model before proceeding “…Input: P, a 3-D CAD model representing the part to be produced. … 1. Determine an underside of the part, as de- fined above. 2. Construct a vertical slicing plane…”)
Ciccolo teaches add an additional auxiliary structure point on the already sliced part of the 3D model, (Continuing Col 5 lines 25-35 Ciccolo teaches to finish slicing in step 3 the plane of the model and then to perform slicing for the supports for the part. Further Col 5 lines 57-58 Ciccolo teaches to add a slice of an additional support to the model as a whole “… Add this support slice S to a collection of support Slices S for the whole part…”)
Wighton-800 and Ciccolo are analogous art because they are from the same field of endeavor, 3D printing using stereolithographic 3D printing with added supports.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the compare a momentum caused by the forces acting in the layer to a momentum caused by a holding force of auxiliary structure points as disclosed by Wighton-800 by already present on an already sliced part of the 3D model, the already sliced part of the 3D model corresponding to a part of the 3D model including one or more layers prior to the layer in the series of layers in order of build; and add an additional auxiliary structure point on the already sliced part of the 3D model as disclosed by Ciccolo.
One of ordinary skill in the art would have been motivated to make this modification in order to allow the sterolithography 3D printing to be able to adjust the supports during design and construction allowing for rapid production as discussed in Col 2 lines 30-43 of Ciccolo “…The novel method, as defined, can realize significant advantages. At one and the same time, the method can accommodate forces acting during part construction, e.g., gravitational, tensile, and 35 provide appropriate scaffolding support, while reducing adhesion between part and support structure, so that a part can be separated from the support structure with a minimal effort, and with negligible impairment of a part, including its fine 40 features. The novel method, moreover, is suitable for employment with any rapid prototyping technology that requires an attendant scaffolding capability…”

Regarding Claim 12 (substantially similar to Claim 2): Wighton-800 and Ciccolo teach The computing device of Claim 11, wherein adding the additional auxiliary structure point comprises:
Wighton-800 teaches calculating a plurality of areas on the already sliced part of the 3D model suitable for placement of the additional auxiliary structure point; and (Col 12 lines 16-26 Wighton-800 teaches using temporary characteristic nodes, i.e. calculating a plurality of areas and to place potential alternate or additional support structures, i.e. additional auxiliary structure point “…The original temporary characteristic node 724 may be converted into a support structure node 712. Support structure nodes 712 may, in some embodiments, represent portions of the model to be treated differently than portions of the model represented by temporary characteristic nodes. As one example, certain embodiments may use support structure node designations to replace support structure with alternate support structure, rather create additional support structure, should later simulations suggest inadequacy in support structure. In other respects, support structure nodes may be treated the same as temporary characteristic nodes…”)
Wighton-800 teaches selecting one of the calculated plurality of areas for placement of the additional auxiliary structure point. (Continuing Col 12 lines 27-33 Wighton-800 teaches using the temporary characteristic node is made a permanent support structure node, i.e. selecting one of the calculated “…As shown in the example of FIG. 7A, support structure node 712 formed from the temporary characteristic node 724 lies within the object, away from the surface location where the support pillar 717 intersects the part. Accordingly, an additional connection 714 may be added to account for the force transfer between the support pillar and object that occurs in the actual intermediate form…”)

Regarding Claim 13 (substantially similar to Claim 3): Wighton-800 and Ciccolo teach The computing device of Claim 12, wherein the processor is further configured to 
Wighton-800 teaches calculate dimensions of an auxiliary structure related to the additional auxiliary structure point. (Col 8 lines 16-30 Wighton-800 teaches determining the size of the support structure, i.e. calculating dimensions “…For example, a region of an intermediate form for which a tolerance is exceeded by a small amount may be adapted to be supported by a comparatively thin or minimal support structure capable of adding a smaller amount of structural stability, such as thin rods or "pillars" extending from the build platform. In contrast, a regions for which a tolerance is exceeded by a more substantial amount may be supported by a comparatively thick or compound support structure capable of adding more substantial amounts of structure stability, such as thicker support pillars, trussed support structures, or other geometries such as supporting walls…”)

Regarding Claim 14 (substantially similar to Claim 4): Wighton-800 and Ciccolo teach The computing device of Claim 13, 
Wighton-800 teaches wherein the calculated dimension is associated with the momentum caused by the forces acting in the layer. (Col 4 lines 25-32 Wighton-800 teaches when forces exceed tolerances, fabrication process may be adapted, i.e. calculated dimensions associated with forces “…Once a simulation of an intermediate form has been performed, some measure of forces expected to be applied to the intermediate form at the time of its production may be determined. According to some embodiments, determined forces, and/or displacements resulting from said forces, may be compared with previously determined tolerances. Where the forces and/or displacements exceed a tolerance, some aspect of the fabrication process may be adapted as a result…”)

Regarding Claim 15 (substantially similar to Claim 5): Wighton-800 and Ciccolo teach The computing device of Claim 11, wherein the processor is further configured to:
Wighton-800 teaches calculate the momentum caused by forces acting in the layer; and (Col 5 lines 59-67 – Col 6 lines 1-6 Wighton-800 teaches determining the forces applied during fabrication on the intermediate form, i.e. layer “…In act 104, the intermediate form(s) 103 that were identified in act 102 are simulated. A simulation of a particular intermediate form may evaluate any number of forces expected to be applied to the intermediate form during a period of fabrication. The specified period may be a time period ( e.g., the minute after the intermediate form is produced, a five minute period centered around the production of the intermediate form, etc.) or may be a process period ( e.g., during production of the ten layers subsequent to production of the intermediate form, from production of the intermediate form to production of another identified intermediate form, etc.). Each simulation may use the same or different periods for evaluating forces for a respective intermediate form as other simulations that are performed in act 104…”)
Wighton-800 teaches calculate the momentum caused by the holding force of auxiliary structure points already present on the already sliced part of the 3D model. (Col 12 lines 50-56 Wighton-800 teaches the support structure is modified for specific portions of the object for stability “…Thus, support structure may be added to portions of an object that may benefit from support structure with both specificity and accuracy by targeting specific portions of the object predicted to have stability during fabrication below an acceptable level. It will be appreciated that a support structure may be modified to adjust a level of support it provides via much the same process described above…”)

Regarding Claim 16 (substantially similar to Claim 6): Wighton-800 and Ciccolo teach The computing device of Claim 15, wherein the processor is further configured to 
Wighton-800 teaches determine a center of gravity of the already sliced part of the 3D model, wherein the momentum caused by the holding force comprises the momentum at the center of gravity of the already sliced part of the 3D model. (Col 3 lines 42-52 Wighton-800 teaches determining the effects of gravitational forces on for fabrication “…The intermediate form may be simulated based on the expected fabrication process, which may include the effects of mechanical, environmental and/or gravitational forces expected to be applied to the intermediate form during fabrication. To the extent that a simulation predicts undesirable effects to an intermediate form, corrective measures may be taken to adapt the fabrication process to reduce or eliminate these effects. Any number of intermediate forms may be determined and analyzed in this manner, both before and/or during fabrication of an associated object…”)

Regarding Claim 17 (substantially similar to Claim 7): Wighton-800 and Ciccolo teach The computing device of Claim 16, wherein the momentum at the center of gravity comprises 
Wighton-800 teaches the momentum in an X plane, a Y plane, and a Z plane. (Col 9 lines 48-56 Wighton-800 teaches the x-y plane and the layers are in the z plane “…An intermediate form may be identified at each stage, which in the example of FIG. 4A, means that an intermediate form is determined at each of the stages shown by dashed lines in the x-y plane. For example, if the stages are separated by ten layers of formed material, and each stage is evenly spaced in layers as in the example of FIG. 4A, the first intermediate form represents the first ten layers, the second intermediate form represents the first twenty layers, etc…”)

Regarding Claim 18 (substantially similar to Claim 8): Wighton-800 and Ciccolo teach The computing device of Claim 11, wherein the processor is further configured to 
Wighton-800 teaches select a new layer for consideration when the momentum caused by the holding force is more than the momentum caused by the forces acting in the layer. (Col 11 lines 34-51 Wighton-800 teaches having a threshold along the z-axis, i.e. more than, and applying attributes between the layers of the z-axis “…The temporary characteristic node structure 600 may be derived via the following process. First, the progress of the fabrication process along the z-axis (602) may be determined based on the step between stages and set as a threshold value along the z-axis (e.g., the height along the z-axis of step 626). An intermediate representation of the object may then be prepared by copying the characteristic nodes and associated connections for all characteristic nodes with z-axis coordinates less than the z threshold. To the extent that any connections exist between nodes with z-axis coordinates less than the z threshold and nodes with z-axis coordinates greater than the z threshold, a temporary node (such as node 624) may be added along the line of the connection at the plane of the z threshold. The attributes of such a temporary connection may be the same as the attributes of the original connection or may be constructed through interpolation or another approximation technique…”)

Regarding Claim 19 (substantially similar to Claim 9): Wighton-800 and Ciccolo teach The computing device of Claim 11, wherein the processor is further configured to 
Wighton-800 teaches repeat the calculating and comparing after generating adding the additional auxiliary structure point. (Col 12 lines 56-62 Wighton-800 teaches reevaluation, i.e. repeating of the support structures when modified“…In addition, reevaluation of support structures by performing an additional simulation step on a modified intermediate form of the part provides numerous advantages, including allowing for more conservative initial support generation, more complex support structure geometries, and increased fabrication reliability…”)

Regarding Claim 20 (substantially similar to Claim 10): Wighton-800 and Ciccolo teach The computing device of Claim 19, 
Wighton-800 teaches wherein the repeating the calculating and comparing is based on the 3D model as modified by the additional auxiliary structure point. (Fig. 8 and Col 14 lines 38-43 Wighton-800 teaches repeating elements of 832, 834, and 836, ensuring the desired tolerance is found, i.e. calculating and comparing “…Where the simulation is within desired tolerances, at act 838, any subsequent steps in the object are similarly analyzed by repeating acts 832, 834 and 836. Where the simulation is not within desired tolerances, a correction may be applied in act 840 and the representation of the object determined in act 828 updated in act 842…”)


Conclusion
Claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wighton et al., U.S. Patent Application Publication 2014/0303942 A1 (hereinafter ‘Wighton-942’) – Wighton-942 has been incorporated by reference by Wighton-800 in Col 15 line 1. Wighton-942 includes several additional structural elements related to the printer and other aspect of the 3D printing method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.E.J./Examiner, Art Unit 2127            

/BRIAN S COOK/Primary Examiner, Art Unit 2127